Citation Nr: 0715110	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1964 to March 1968.  
The veteran died in July 2002.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant and D. H. testified via videoconference 
at a Board hearing in November 2005.  The Board previously 
remanded this issue in January 2006.  Additional evidence was 
submitted to the Board in January and February 2007, and the 
appellant waived RO consideration of this evidence in a March 
2007 statement. 


FINDINGS OF FACT

1.  The veteran died in July 2002.  The Death Certificate 
lists the immediate cause of death as cardiopulmonary arrest 
due to gastrointestinal bleeding.   

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder, which is not 
shown as causing or contributing to the veteran's death.  

3.  The veteran was not service-connected for any 
gastrointestinal, heart or lung disabilities; and a claim for 
peptic ulcer disease, to include as secondary to PTSD, was 
denied by the RO in December 1999 and February 2002 rating 
decisions.    

4.  Gastrointestinal, heart and lung disabilities were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service or to his service-connected PTSD.


CONCLUSION OF LAW

Service-connected disability did not cause or substantially 
or materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2002, January 2006 and July 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
her possession that pertains to her claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2002, which was prior to the 
September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of service connection for cause of the veteran's 
death, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  

In the present appeal, the August 2002 and January 2006 VCAA 
letters provided the appellant with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the July 2006 VCAA letter notified the 
appellant of the types of evidence necessary to establish an 
effective date.  Thus, the requirements set forth in 
Dingess/Hartman have been satisfied.  
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment and hospitalization 
records, private hospitalization records, ambulance records 
and a VA medical opinion.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

A VA medical opinion was completed in February 2006 with an 
addendum in August 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The medical opinion and addendum obtained 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further medical opinion is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The appellant is claiming service connection for cause of the 
veteran's death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 38 
U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

According to a July 2002 Death Certificate, the veteran died 
in July 2002 due to cardiopulmonary arrest due to 
gastrointestinal bleeding.  The Death Certificate also showed 
that the veteran was dead on arrival at the hospital and no 
autopsy was performed.  The veteran's service medical records 
are silent with respect to any treatment or diagnosis of 
gastrointestinal bleeding, as well as any disabilities of the 
heart or lungs.  A March 1968 service examination prior to 
discharge showed that the veteran's lungs, chest, heart and 
abdomen were all evaluated as clinically normal.  

The evidence of record had been reviewed, including VA 
treatment and hospitalization records from April 1995 through 
June 2002, December 1998 private hospital records and an 
April 2002 ambulance report.  An April 1995 VA treatment 
record indicated that an EKG showed an atrial flutter and the 
assessment was rule out atrial fibulation.  The December 1998 
private hospital record showed that the veteran was admitted 
with upper gastrointestinal bleeding and gave a history of 
peptic ulcer disease.  However, an esophagogastroduodenoscopy 
showed esophagitis with no acute bleeding, and a normal 
stomach and duodenum.  Additional VA treatment records showed 
that the veteran was prescribed medication for atrial 
fibulation.  These records also showed that the veteran was 
treated for his PTSD and diagnosed with alcohol dependence.  
A July 1998 letter from a VA doctor described the severity of 
the veteran's PTSD.  In December 2000, the veteran was 
hospitalized for alcohol withdrawal.  A few months prior to 
the veteran's death, an April 2002 ambulance report indicated 
that the veteran had not eaten or taking medications for two 
weeks and admitted to alcohol use.  However, the veteran 
denied shortness of breath or chest pain.  The presumed 
diagnoses was failure to thrive.  The veteran was 
hospitalized at the VA.  VA hospitalization records showed 
the primary assessment was volume depletion, increased liver 
function tests, alcohol abuse, malnutrition and atrial 
fibrillation.  The records also indicated that the veteran's 
stool was positive for guaiac, but there was no symptoms of 
gastrointestinal bleeding.  The last VA treatment record was 
in June 2002 and concerned physical therapy for the veteran's 
back pain.  Significantly, these medical records do not link 
the cause of the veteran's death to service.  

However, the appellant primarily claims that the veteran's 
abuse of alcohol, which he used to self medicate for his 
PTSD, caused his gastrointestinal bleeding that caused his 
cardiopulmonary arrest, and thereby, his death.  As noted 
above, VA treatment records do show a diagnosis of alcohol 
dependence.  Further, the veteran was service connected for 
PTSD.  However, December 1999 and February 2002 rating 
decisions denied service connection for peptic ulcer disease 
because it was found to not be related to service or due to 
the veteran's service-connected PTSD.  Further, the Death 
Certificate does not indicate that PTSD caused or contributed 
to the veteran's death.  Nevertheless, in January 2006, the 
Board remanded this issue for a VA medical opinion.  

In February 2002, a VA medical opinion was provided.  In 
summary, in the opinion, a medical doctor stated that he 
examined the claims file, medical records and the veteran's 
admissions to VA hospitals.  The doctor further provided that 
upon review of the medical records, he could see no evidence 
of cardiopulmonary arrest as a consequence of 
gastrointestinal bleeding prior to the veteran's death.  The 
examiner indicated that alcohol leads to esophageal varices, 
which cause gastrointestinal bleeding; however, he noted that 
there was no evidence of any esophageal varices.  Thus, he 
stated that he could not, without resorting to speculation, 
say that the veteran's gastrointestinal bleed was secondary 
to his alcohol use, which was secondary to his PTSD.  The 
examiner indicated that if he had further information, such 
as hospitalization records prior to death, he may be able to 
shed more light on the cause of death.  The examiner then 
stated that the veteran had an EGD in 1998 and at that time, 
he had gastrointestinal bleeding, but there was no evidence 
of esophageal varices.  After that, there was no evidence 
that the veteran was worked up for problems with esophagus, 
stomach or duodenum.  So with all the current evidence, the 
examiner found no evidence connecting the veteran's 
gastrointestinal bleeding to his alcohol abuse.  An August 
2006 addendum again indicated that the claims file and 
medical records were reviewed in detail and the doctor stated 
that he did not see any evidence that the veteran's PTSD 
played any contributing roll in his death.  

The Board recognizes that the examiner indicated that 
hospitalization records prior to the veteran's death would 
shed more light on the veteran's cause of death.  However, as 
the Death Certificate indicates that the veteran was dead on 
arrival at the hospital.  He was hospitalized at the time of 
his death and thus, it would follow that there would be no 
final hospital treatment records.  The examiner's opinion is 
to the effect that all available records were reviewed and 
there appears to be no further pertinent medical evidence 
beyond what the examiner has already extensively reviewed and 
considered.  Thus, the Board finds that this opinion was 
based on a review of all available records and should be 
afforded significant probative value.  

The appellant has also submitted an internet article 
concerning PTSD in medical personnel in Vietnam.  However, 
this article has minimal probative value because it does not 
specifically address the veteran's PTSD or show that the 
veteran's PTSD contributed to his death.    

Finally, the Board also acknowledges the appellant's 
assertions and testimony, as well as the testimony of D.H., 
concerning the veteran's alcohol use and the severity of his 
PTSD, including the fact that the veteran obtained a gun and 
talked about killing himself in March 2002.  Nevertheless, 
while it is undisputed that a lay person is competent to 
offer evidence as to facts within her personal knowledge, 
such as the veteran's actions and symptoms, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, whether the veteran's PTSD contributed to 
his death.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Hence, any lay assertions in this regard have no 
probative value.

Therefore, based on the evidence of record, the Board finds 
that service connection for the cause of the veteran's death 
is not warranted.  There is no evidence of any 
gastrointestinal, heart or lung disabilities while in 
service.   Further, there is no competent medical evidence 
linking the listed cause of death, cardiopulmonary arrest due 
to gastrointestinal bleeding, to service.  Moreover, the 
first medical evidence of any heart problem, specifically 
atrial fibulation, was in April 1995, 27 years after 
discharge from service, and the first evidence of any 
gastrointestinal problems was in December 1998, 30 years 
after discharge from service, so there is no supporting 
evidence of a continuity of pertinent symptomatology.  
Lastly, the February 2006 VA medical opinion along with the 
August 2006 addendum found that the veteran's alcohol abuse 
did not contribute to the veteran's gastrointestinal 
bleeding, and that the veteran's service-connected PTSD did 
not play any contributing roll in the veteran's death.  

While the Board sympathizes with the appellant's loss as well 
as the hardships she endured prior to the veteran's death, it 
must conclude that a preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


